Citation Nr: 1743402	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970, to include service in the Republic of Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a February 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was most recently before the Board in March 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, a remand is once again necessary to provide the Veteran a second hearing before the Board.  As noted above, the Veteran testified before the undersigned VLJ at a hearing in February 2016.  In June 2017, the Veteran, through his representative, requested a second Board hearing to offer additional evidence.  The Veteran is entitled to "a hearing" before the Board.  38 C.F.R. §§ 20.700, 20.703.  Although the Veteran was already afforded a hearing before the Board, the Court of Appeals for Veterans Claims (Court) has held that a VA claimant has the right to request and receive a second Board hearing under certain circumstances.  See Cook v. Snyder, 28 Vet. App. 330 (2017).  Although this case was not remanded by the Court since the first Board hearing (as was the situation in Cook), the Board notes that the attorney who represented the Veteran at the February 2016 hearing appears to be no longer employed by the firm representing the Veteran in his appeal.  Thus, the Board finds that the circumstances of the appeal have sufficiently changed to allow the request for a second Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the June 2017 request of his attorney.  Attempts should be undertaken to schedule this hearing with the undersigned Veterans Law Judge, if possible.  Appropriate notification must be given to the Veteran and his attorney, and the notice must be documented and associated with his claims folder.  If he decides not to have an additional hearing, the request should be withdrawn in writing at the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)


